ULTIMUS Your Fund Matters January 16, 2013 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: The First Western Funds Trust File Nos. 811-22691; 333-180717 Post-Effective Amendment No. 1 Ladies and Gentlemen: On behalf of The First Western Funds Trust (the “Registrant”), attached for filing under the Securities Act of 1933 and the Investment Company Act of 1940 is Post-Effective Amendment No. 1 (the “Amendment”) to Registrant’s registration statement on Form N-1A. The Amendment, which is being filed pursuant to Rule 485(a) under the Securities Act of 1933, is for the purpose of establishing a new series of shares of Registrant — First Western Short Duration Bond Fund. Please contact the undersigned at 513/587-3406 with any questions or comments concerning this filing. Very truly yours, /s/ Wade Bridge Wade Bridge Vice President Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Phone: www.ultimusfundsolutions.com Cincinnati, Ohio 45246 Fax:
